Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 6, 2009 Dreyfus Variable Investment Fund -Growth and Income Portfolio Supplement to Prospectus dated May 1, 2008 As revised, September 30, 2008 The following information supplements and supersedes any contrary information contained in the section of the portfolios Prospectus entitled Management-Investment adviser: Effective January 6, 2009, Elizabeth Slover and John Bailer serve as the portfolios co-primary portfolio managers. Ms. Slover is a senior vice president at The Boston Company Asset Management, LLC (TBCAM), an affiliate of Dreyfus, and is the director of TBCAMs core research team. She has been employed by TBCAM since June 2005 and has been employed by Dreyfus since November 2001. January 6, 2009 Dreyfus Variable Investment Fund -Growth and Income Portfolio Supplement to Statement of Additional Information (the SAI) dated May 1, 2008 The following information supplements and supersedes any contrary information contained in the section of the Portfolios SAI entitled Management Arrangements: Effective January 6, 2009, Elizabeth Slover and John Bailer serve as the Portfolios co-primary portfolio managers. Brian Ferguson, Barry Mills and David Sealy are the additional portfolio managers for the Portfolio.
